 In theMatterOf CAYUGA LINEN & COTTONMILLS,INC.andTEXTILEWORKERSUNION OF AMERICA, C. I. O.Case No. C-1430.Deeir d February 9, 1940Cotton TextileIndustry-Settlement:stipulation providing for compliancewith the Act, including reinstatement with back pay as to five persons, andrecognition of union-Order: entered on stipulation.Mr. Peter Crotty,for the Board.Noble, Leary c6 Leary,byMr. Perry E. Leary,of Auburn, N. Y.,for the respondent.Mr. Fred Biedenkapp,of Hornell, N. Y., for the Union.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, Local No. 241, and its successor, TextileWorkers Union of America, C. I. 0., respectively, hereinafter jointlycalled theUnion, the National Labor Relations Board, 'hereincalled the Board, by the Regional Director for the Third Region(Buffalo, New York), issued its complaint dated December 16, 1939,against Cayuga Linen & Cotton Mills, Inc., Auburn, New York,herein called the respondent, alleging that the respondent had en-gaged in-and was engaging in unfair labor-practices affecting com-merce, within the meaning of Section 8 (1),'(3), and (5) and Seeiii`on2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged in sub-stance (1) that all production employees of the respondent, excludingfiremen, machinists, watchmen, clerical, and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining;(2) that on February 1, 1939, the Board certified the Union as theexclusive representative of the respondent's employees in the above20 N.,L.R. B., No. 30.294 ICAYUGA LINEN & COTTON MIILLSINC'O!RPORATED295unit; 1 (3) that on February 3, 1939, and at all times thereafter, therespondent, although requested, refused to bargain with the Unionas the exclusive representative of the employees in the appropriateunit;(4) that on August 1, 1938, the respondent discharged and there-after refused to reinstate Anthony Bazarnyk, and James McLaughlin,and on July 15, August 24, and September 14, 1939, respectively, dis-and Mary Rizzo, because they joined and assisted the Union andengaged in concerted activities with other employees of the respondentfor the purposes of collective -bargaining and other mutual aid andprotection; (5) that on or about July 1, 1938, and at all times there-after,' the respondent by making anti-union speeches, and engaging inanti-union conversations with individual employees, by threateningto discharge members of the Union, by locking out employees onAugust 3, 1939, for'the period of 1 week, and by the foregoing and byother acts, interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.On January_2,.1940, -the respondent filed-au.-answer to the complaint in which itadmitted 'the allegations concerning the nature and scope of its busi-ness, the certification of the Union as the exclusive representative ofthe respondent's employees in the appropriate unit, the request by theUnion that the respondent bargain with it as the exclusive representa-tive of the employees in such unit, and the termination of employmentor lay-off of Anthony Bazarnyk, John Martino, Mary Rizzo, JamesMcLaughlin, and Joe Spin but denied the allegations of unfair laborpractices.Pursuant to notice a.hearing. was held on January 8 and 9, 1940,at Auburn, New York, -before Webster Powell, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing, counsel for the Board moved to with-draw the -allegations. of. the -complaint that the respondent, by "otheracts and conduct," had interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.The Trial Examiner granted the motion.During the courseof the hearing the Trial Examiner made several rulings on othermotions.The Board has reviewed all the rulings of the Trial Exam-inerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.'Matterof Cayuga Linen & CottonhfillR,inc.andTextileli'orkerxOrganising Com-mittee,11N. L. R. B. 1. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter the. respondent, the Union, and counsel for the Boardentered into a stipulation in settlement of the case.This stipulation.provides as follows :STIPULATIONIt is hereby stipulated and agreed by and among Cayuga Linen.and Cotton Mills, Inc., (hereinafter sometimes called ' the Re-spondent), Textile Workers Union of America, C. I. O., (herein-after sometimes referred to as the Union), and' Peter Crotty,attorney for the National Labor Relations Board, Third Region,for the purposes of this proceeding, that :1.Respondent is and has been since December 29, 1914, a cor-poration organized under and existing by virtue of the Laws ofthe State of New York, and operates -a factory at Auburn, NewYork, where it is engaged in the manufacture and production. oftwine and cotton.From January 1, 1939 to November 30, 1939,the Respondent in its production and manufacture of twine andcotton, used raw materials, consisting principally of cotton yarnand starch valued at approximately Two Hundred Thirty-FourThousand One Hundred Thirty-Seven Dollars and Sixty-TwoCents ($234,137.62), approximately one hundred percent (100%)of which raw materials were delivered to the Respondent's Au-burn, New York plant from points outside the State of NewYork.From January 1, 1939, to November 30, 1939, the Re-spondent manufactured and produced at its Auburn, New York,plant, twine and cotton to the approximate value of Two Hun-dred Forty Thousand Seven Hundred Eighty-Nine Dollars andFifty-Eight Cents ($240,789.58), approximately seventy-five per-cent (75%) of which was shipped by Respondent to points out-side of the State of New York.2.The Union is the successor to the Textile Workers Organiz-ing Committee, and is a labor organization as defined in Section2, Subdivision 5 of the National Labor Relations Act.3.By decision and Certification of Representatives in thecase entitled "In the Matter of. Cayuga Linen and Cotton Mills,Inc.,and TextileWorkers Organizing Committee, Case No.R-1147", the production employees. of the Respondent at itsAuburn, New York plant, excluding firemen, machinists, watch-men, clerical, and supervisory employees, in order to insureto them the full benefit of their right-to self-organization. andto collective bargaining, and otherwise to effectuate the policiesof the National Labor Relations Act, constitute a unit ap-propriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the said Act. G'AYUGA LINEN & COTTON MILLS I N-GORPORA'TED2974.On February 1, 1939, the National Labor Relations Board,certified that the Union has been designated by a majority ofthe production employees of Cayuga Linen and Cotton Mills,Inc.,Auburn, New York, excluding firemen, machinists, watch-men, clerical and supervisory employees, as their representativefor the purposes of collective bargaining and that pursuant tothe provisions of Section 9LA of the National Labor RelationsAct, the Union is the exclusive representative of all such em-ployees for the purpose of collective bargaining in 'respect torates of pay, wages, hours of employment, and other conditions.of employment.Since February 1, 1939, solely by reason of the-aforesaid decision and certification of representatives, the Unionhas been the exclusive representative of all the employees inthe unit, by virtue of Section 9-A of the National Labor Rela-tions Act for the purpose of collective bargaining with Respond-ent, in respect to rates of pay, wages, hours of employment and=other conditions of employment.5.The Respondent and the Union hereby waive any and allfurther procedure under the Act, and the said Board's Rulesand Regulations, includiiig-the ^making of Findings of Fact andConclusions of Law..6.The Respondent represents that it is winding up its busi-ness with a view to dissolution of the corporation, and thatthe Respondent will cease production on or before March 1,1940, following which the corporation will be dissolved in duecourse.7.Upon the basis of this Stipulation and Agreement, if ap-proved by the National Labor Relations Board, an order mayforthwith be entered by the said Board and by the appropriateCircuit Court of Appeals, Respondent expressly waiving furthernotice of the application by the said Board to said Court for:an. enforcclnent. order proyading, as follows :I.Respondent, its officers, agents, successors, and assigns, shallcease and desist from :a.Refusing to bargain collectively with the TextileWorkersUnion of America or its representatives as the exclusive repre-sentative of all .its production workers, exclusive of firemen,machinists, watchmen, clerical and supervisory employees.b.Discouraging membership in the Textile Workers Union ofAmerica or any other labor organization of its employees bydischarging or refusing to reinstate its employees, or in anymanner discriminate ,against them as to hire and tenure of em-ployment or any term or condition of employment because of 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirmembership in or activity in connection with any suchlabor organization.c.In any other manner interfering with, restraining or co-ercing its employees in the exercise of their rights to self-organ-ization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing andbargaining or other mutual aid and protection as guaranteed inSection 7 of the National Labor Relations Act.II.Respondent, its officers, agents, successors, and assigns,shall take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :a.If the Respondent, its agents, successors, or assigns, arein production on and after March 1, 1940, it shall upon requestbargain collectively with the Textile Workers Union of America,or its representative, as the exclusive representative of all itsproduction workers, exclusive of firemen, machinists, watchmen,clerical, and supervisory employees.b.Offer to James McLaughlin, Anthony Bazarnyk, Joe Spin,John Martino and Mary Rizzo, immediate and full reinstatementto their former positions without prejudice to their seniorityor other rights and privileges.c.Make whole the following named persons for any losses theymay have suffered by reason of their discharge or by reason ofthe refusal of the Respondent to reinstate them, by payment toeach of them of the amounts set forth opposite the name of each,said amounts to be- paid. immediately,:. upon. notificatiom.to.-.theeRespondent of the approval of this Stipulation by the NationalLabor Relations Board :JamesMcLaughlin---------------------------------- $75.00Anthony Bazarnyk-------- -------------------------- 200.00.JoeSpin-------------------------=-----------------162. 50JohnMartino---------------------------------------162.50MaryRizzo-----------------------------------------100.00d.Post immediately in conspicuous places throughout its Au-burn, New York,. plant, and maintain for a period of at leastsixty- (60) consecutive days,;.copies—of:the,,Board Order enteredherein.e.Notify the Regional Director for the Third Region in writ-ing within ten (10) days from the date of the Board Orderentered herein, what steps Respondent has taken to complyherewith.8.It is further Stipulated and Agreed that the entire agree-Inent between the parties is contained within the terms of this OAYU,GA LINEN & COTTON MILLS INCORPORATED299Stipulation, and there is no verbal agreement of any kind whichvaries, alters, or adds to this'Stipulation in any respect.9. It is further Stipulated and Agreed that the issues raised inthis proceeding are hereby compromised and settled.On January 29, 1940, the Board issued its order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of a decision and order by the,Board.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTThe respondent, Cayuga Linen & Cotton Mills, Inc., a New Yorkcorporation with its principal office and place of business at Auburn.New York, is engaged in the manufacture of twine and cotton prod-ucts.The principal raw materials used by the respondent are cottonyarn and starch.From January 1, 1939, to November 30, 1939, therespondent used raw material's valued at $234;137.62, almost all ofwhich were shipped to the respondent from points outside the Stateof New York. During the same period the respondent manufacturedproducts valued at $240,789.58, approximately 75 per cent of. whichwere shipped to points outside the State of New York.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andpursuant to Section 10 (c) of-the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Cayuga Linen & Cotton Mills, Inc., Auburn, New York, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with the TextileWorkersUnion of America or its representatives as the exclusive represen-tiive:=ofr= all its. production workers,. exclusive of firemen, machinists,watchmen, clerical, and supervisory employees;(b)Discouraging membership in the Textile Workers Union ofAmerica or any other labor organization of its employees by dis-charging or refusing to reinstate its employees, or in any mannerdiscriminate against them as to hire and tenure of employment or anyterm or condition of employment because of their membership in oractivity in connection with any such labor organization ; 300DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activity for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Respondent, its officers, agents, successors, and assigns, 'sliall--takethe following affirmative action to effectuate the policies of theNational Labor Relations Act :(a) If the respondent, its agents, successors, or assigns, are inproduction on and after March 1, 1940, it shall upon request bargaincollectively with the Textile Workers Union of America, or its repre-sentative, as the exclusive representative of all its production workers,exclusive of firemen, machinists, watchmen, clerical, and supervisoryemployees ;(b)Offer to James McLaughlin, Anthony Bazarnyk, Joe Spin,John Martino and Mary Rizzo, immediate and full reinstatement totheir former positions without prejudice to their seniority or otherrights and privileges ;(c)Make whole the following named persons for any losses.theymay have suffered by reason of their discharge or by reason 'of therefusal of the respondent to reinstate them, by payment to -each ofthem of the amounts set forth opposite the name of each, said amountsto be paid iimediately upon notification to the respondent of theapproval of this stipulation by the National Labor Relations Board :JamesMcLaughlin---------------------------------------$75.00Anthony Bazarnyk_______________________________________200.00Joe Spin-------------------------------------------------162.50.John Martino--------------------------------------------162.50Mary Rizzo----------------------------------------------100.00(d)Post immediately in conspicuous places throughout its Auburn,New York, plant, and maintain for a period of at least sixty (60)consecutive days, copies of the Board Order entered herein;(e)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of the Board Order enteredherein, what steps respondent has taken to comply herewith.